 


110 HR 2260 IH: Healthcare Truth and Transparency Act of 2007
U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2260 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2007 
Mr. Sullivan (for himself and Mr. McDermott) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit misleading and deceptive advertising or representation in the provision of health care services, and to require the identification of the license of certain health care providers. 
 
 
1.Short titleThis Act may be cited as the Healthcare Truth and Transparency Act of 2007. 
2.FindingsCongress finds that— 
(1)the truthful exchange of information between patients and their health care providers is key to helping them understand their health care choices; 
(2)consumers believe that complex medical issues, surgeries, procedures, and prescribing medications should be performed by medical doctors or doctors of osteopathic medicine; 
(3)consumers are often unaware of the differences in, and seek more information about, the qualifications, training, and education of their health care providers; 
(4)ample evidence exists of providers who are not medical doctors or doctors of osteopathic medicine holding themselves out as such; and 
(5)providers of health care services who are not medical doctors or doctors of osteopathic medicine are of vital importance to the Nation’s health care system. 
3.Health care service provider unfair and deceptive acts and practices 
(a)Conduct ProhibitedIt shall be unlawful for any person who is a licensed health care service provider but who is not a medical doctor or doctor of osteopathic medicine to make any deceptive or misleading statement, or engage in any deceptive or misleading act, that deceives or misleads the public or a prospective or current patient that such person is a medical doctor or doctor of osteopathic medicine or has the same or equivalent education, skills, or training. Such deceptive or misleading statements or acts shall include advertising in any medium, making false statements regarding the education, skills, training, or licensure of such person, or in any other way describing such person’s profession, skills, training, experience, education, or licensure in a fashion that reasonably causes the public, a potential patient, or current patient to believe that such person is a medical doctor or doctor of osteopathic medicine. 
(b)Requirement to identify license in advertisingAny person who is a licensed health care service provider but who is not a medical doctor or doctor of osteopathic medicine shall identify, in any advertisement in any medium for health care services provided by such person, the license under which such person is authorized to provide such services. 
(c)EnforcementA violation of subsection (a) or (b) shall be treated as an unfair or deceptive act or practice prescribed under section 5 of the Federal Trade Commission Act (15 U.S.C. 45). The Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act. 
4.Truth in advertising study 
(a)StudyAs soon as practicable after the date of enactment of this Act, the Federal Trade Commission shall conduct a study of health care providers subject to the requirement of section 3(a) to— 
(1)identify specific acts and practices constituting a violation of such section; 
(2)determine the frequency of such acts and practices; 
(3)identify instances of harm or injury resulting from such acts and practices; 
(4)determine the extent to which such persons comply with State laws or regulations that— 
(A) require oral or written disclosure, to the patient or in an advertisement, of the type of license such person holds; and 
(B)set forth requirements for advertisements for health care services with regard to disclosure of the type of license under which such person is authorized to provide such services; and 
(5)identify instances where any State public policy has permitted acts and practices which violate section 3(a). 
(b)ReportThe Federal Trade Commission shall report its findings to Congress not later than 1 year after the date of the enactment of this Act. 
 
